Citation Nr: 1453665	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for atherosclerotic heart disease (AHD).  

2.  Entitlement to an increased disability rating for diabetes mellitus type II (diabetes), currently rated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for peripheral neuropathy, right upper extremity, currently rated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for peripheral neuropathy, left upper extremity, currently rated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for peripheral neuropathy, right lower extremity, currently rated as 10 percent disabling.  

6.  Entitlement to an increased disability rating for peripheral neuropathy, left lower extremity, currently rated as 10 percent disabling.  

7.  Entitlement to a compensable disability rating for bilateral diabetic retinopathy and left macular edema.  

8.  Entitlement to a compensable disability rating for hypertension.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the November 2012 Statement of the Case (SOC), and has been considered pursuant to the October 2014 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During the October 2014 hearing, the Veteran indicated an interest in claiming service connection for myocardial infarction.  The issue has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over the issue, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A remand is warranted in this matter for additional development and medical inquiry for each claim on appeal.

During the October 2014 travel Board hearing, the Veteran indicated that the disorders underlying the claims on appeal had worsened since his most recent VA compensation examinations, and that relevant private medical evidence is currently outstanding.  A remand is therefore necessary for more recent VA medical inquiry into the Veteran's claims, and to attempt to obtain the private medical evidence noted by the Veteran during the hearing.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, the claim to a TDIU is inextricably intertwined with each increased rating claim.  A decision must be deferred until these claims have been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the claims file any currently outstanding VA treatment records that pertain to the claims on appeal. 

2.  Request that the Veteran submit or authorize the release of any private medical records that are relevant to his claims and are currently outstanding.  In particular, an effort should be made to obtain medical evidence related to the Veteran's claimed treatment noted during his October 2014 hearing.   

If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure the evidence, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After including in the claims file any additional relevant evidence, schedule the Veteran for the appropriate VA exams to evaluate the current nature and severity of the Veteran's service-connected AHD, diabetes, peripheral neuropathy, hypertension, and eye disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  

Further, the each respective examiner should address the relevant diagnostic code criteria pertaining to each disorder at issue.  See 38 C.F.R. §§ 4.79, 4.104, 4.119, 4.124a, Diagnostic Codes 6066 (eyes), 7005 (heart), 7101 (hypertension), 7913 (diabetes), 8615 (peripheral neuropathy, upper extremities), 8621 (peripheral neuropathy, lower extremities).     

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above medical inquiry has been completed, readjudicate the claims on appeal (to include the claim for a TDIU) in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



